Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 1 of 15 PageID #: 45



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



ANCORA TECHNOLOGIES, INC.,

       Plaintiff,

       v.                                           Case No. 4:19-cv-00624-ALM

TCL CORP.;
TCL COMMUNICATION LTD.;                 DEMAND FOR JURY TRIAL
TCL COMMUNICATION
TECHNOLOGY HOLDINGS LTD.;
TCT MOBILE INTERNATIONAL LTD.;
TCT MOBILE, INC.; TCT MOBILE (US) INC.;
AND TCT MOBILE (US) HOLDINGS INC.,

       Defendants.




            AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                   AND DEMAND FOR JURY TRIAL

       Plaintiff, ANCORA TECHNOLOGIES, INC. (“Ancora”), for its Amended Complaint

against TCL Corp., TCL Communication Ltd., TCL Communication Technology Holdings Ltd.,

TCT Mobile International Ltd., TCT Mobile Inc., TCT Mobile (US) Inc., TCT Mobile (US)

Holdings Inc., (collectively “TCL”) herein, states as follows:


                                     I.     THE PARTIES
       1.      Plaintiff Ancora Technologies, Inc. is a corporation organized and existing under

the laws of the State of Delaware and having a place of business at 23977 S.E. 10th Street,

Sammamish, Washington 98075.
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 2 of 15 PageID #: 46




         2.    Upon information and belief, TCL Corp. is a corporation duly organized and

existing under the laws of the People’s Republic of China, having an address of No. 26, the Third

Road, Zhongkai Avenue, Huizhou City, Guangdong, P.R. China 516006.

         3.    Upon information and belief, TCL Communication Ltd. is a corporation duly

organized and existing under the laws of the People’s Republic of China, having an address of

7/F, Block F4, TCL International E City Zhong Shan Yuan Road, Nanshan District, Shenzhen

China.

         4.    Upon information and belief, TCL Communication Technology Holdings Ltd. is a

corporation duly organized and existing under the laws of the People’s Republic of China,

having an address of Block F4, TCL Communication Technology Building, TCL International E

City, Zhong Shan Yuan Road, Nanshan District, Shenzhen, Guangdong, P.R. China, 518052.

         5.    Upon information and belief, TCL Communication Technology Holdings Ltd. is

licensed to make, use, and sell Alcatel-branded mobile devices in the United States.




http://www.tctusa.com/




https://us.alcatelmobile.com/about-us/

                                                2
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 3 of 15 PageID #: 47




       6.     Upon information and belief, TCT is licensed to make, use, and sell Blackberry-

branded mobile devices in the United States.




http://www.tctusa.com/




https://blackberrymobile.com/us/about-us/

       7.     Upon information and belief, TCT Mobile International Ltd. is a corporation duly

organized and existing under the laws of the People’s Republic of China, having an address of

5th Floor Building 22E No. 22 Science Park East Avenue, Hong Kong Science Park, Sha Tin,
Hong Kong, China.


                                               3
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 4 of 15 PageID #: 48




          8.    Upon information and belief, TCT Mobile, Inc. is a corporation existing under the

laws of Delaware with its principle place of business at 25 Edelman, Suite 200, Irvine,

California, 92618. TCT Mobile, Inc. may be served via its registered agent, Corporation Service

Company, (d/b/a as CSC – Lawyers Incorporating Service), 2710 Gateway Oaks Drive, Suite

150N, Sacramento, California, 95833.

          9.    Upon information and belief, TCT Mobile (US) Inc. is a corporation existing

under the laws of Delaware with its principle place of business at 25 Edelman, Suite 200, Irvine,

California, 92618. TCT Mobile (US) Inc. may be served via its registered agent, Corporation

Service Company, (d/b/a as CSC – Lawyers Incorporating Service), 2710 Gateway Oaks Drive,

Suite 150N, Sacramento, California, 95833.

          10.   Upon information and belief, TCT Mobile (US) Holdings Inc. is a corporation

existing under the laws of Delaware with its principle place of business at 25 Edelman, Suite

200, Irvine, California, 92618. TCT Mobile (US) Holdings Inc. may be served via its registered

agent, Corporation Service Company, (d/b/a as CSC – Lawyers Incorporating Service), 2710

Gateway Oaks Drive, Suite 150N, Sacramento, California, 95833.
          11.   The Defendants identified in paragraphs 3-9 above are an interrelated group of

companies which together comprise a manufacturer and seller of Android mobile devices in the

United States, including Android mobile devices that are sold under the Alcatel and Blackberry
brands.

                                     II.    JURISDICTION
          12.   This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

          13.   This Court has personal jurisdiction over Defendants pursuant to due process

and/or the Texas Long Arm Statute because, inter alia, (i) Defendants have done and continue to
do business in Texas and (ii) Defendants have committed and continue to commit acts of patent


                                                 4
 Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 5 of 15 PageID #: 49




infringement in the State of Texas, including making, using, offering to sell, and/or selling

accused products in Texas, and/or importing accused products into Texas, including by Internet

sales and sales via retail and wholesale stores, inducing others to commit acts of patent

infringement in Texas, and/or committing a least a portion of any other infringements alleged

herein. In addition, or in the alternative, this Court has personal jurisdiction over Defendants

pursuant to Fed. R. Civ. P. 4(k)(2).

       14.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because (i) Defendants have done and continue to do business in this district; (ii)

Defendants have committed and continue to commit acts of patent infringement in this district,

including making, using, offering to sell, and/or selling accused products in this district, and/or

importing accused products into this district, including by internet sales and sales via retail and

wholesale stores, and/or inducing others to commit acts of patent infringement in this district;

and (iii) Defendants are foreign entities.
       15.     Venue is proper as to Defendants, which are organized under the laws of the

People’s Republic of China, Hong Kong, and Canada. 28 U.S.C. § 1391(c)(3) provides that “a

defendant not resident in the United States may be sued in any judicial district, and the joinder of

such a defendant shall be disregarded in determining where the action may be brought with

respect to other defendants.”

                                       III.   BACKGROUND
       16.     On June 25, 2002, U.S. Patent No. 6,411,941 (“the ’941 patent”) entitled “Method

Of Restricting Software Operation Within A License Limitation” was duly and legally issued.

(See Exhibit A, U.S. Patent No. 6,411,941.) A reexamination certificate also issued to the ’941

patent on June 1, 2010 where the patentability of all claims was confirmed by the United States

Patent Office. (Exhibit B, Ex Parte Reexamination Certificate Issued Under 35 U.S.C. § 307.)




                                                  5
 Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 6 of 15 PageID #: 50




          17.    The ’941 patent has been involved in litigation against Microsoft Corporation,

Dell Incorporated, Hewlett Packard Incorporated, and Toshiba America Information Systems.

(See 2009-cv-00270, Western District of Washington.)

          18.    The ’941 patent has also been involved in litigation against Apple Incorporated.

(See 2015-cv-03659, Northern District of California.)

          19.    The ’941 patent is currently involved in litigation against HTC America, Inc. and

HTC Corporation. (See 2016-cv-01919, Western District of Washington.)

          20.    The ’941 patent is currently involved in litigation against Samsung Electronics

America, Inc. and Samsung Electronics Co., Ltd. (See 2019-cv-00385, Western District of

Texas.)

          21.     The ’941 patent is currently involved in litigation against LG Electronics USA,

Inc. and LG Electronics, Inc. (See 2019-cv-00384, Western District of Texas.)
          22.    The ’941 patent was involved in a Covered Business Method proceeding before

the U.S. Patent and Trademark Office (See PTAB-CBM2017-00054). The U.S. Patent and

Trademark Office denied institution of the petition filed by HTC and found the ’941 patent

recites a “technological improvement to problems arising in prior art software and hardware

methods of restricting an unauthorized software program’s operation.” (See PTAB-CBM2017-

00054, Paper No. 7 at pg. 9.)

          23.    The U.S. Court of Appeals for the Federal Circuit further issued an order on

November 16, 2018 regarding the validity of the ’941 patent. (See CAFC 18-1404, Dkt. # 39.) In

this appeal, the U.S. Court of Appeals for the Federal Circuit held:

          [T]he claimed invention moves a software-verification structure to a BIOS
          location not previously used for this computer-security purpose and alters how the
          function is performed (in that the BIOS memory used for verification now
          interacts with distinct computer memory to perform a software-verification
          function), yielding a tangible technological benefit (by making the claimed
          system less susceptible to hacking).

CAFC 18-1404, Dkt. #39, pg. 13.


                                                  6
 Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 7 of 15 PageID #: 51




        24.    The U.S. Court of Appeals for the Federal Circuit further issued an order on

March 3, 2014 regarding claim construction and invalidity of the ‘941 patent. (See CAFC 13-

1378, Dkt. #57.)

        25.    Ancora is the owner of all right, title and interest in the ’941 patent.

                        IV.     COUNT I – PATENT INFRINGEMENT
        26.    Ancora realleges the preceding paragraphs as though set forth fully herein.

        27.    TCL has infringed the ’941 patent in violation of 35 U.S.C. § 271(a) by, prior to

the expiration of the ’941 patent, selling, and/or offering for sale in the United States, and/or

importing into the United States, without authorization, products that are capable of performing

at least Claim 1 of the ’941 patent literally or under the doctrine of equivalents and/or, without

authorization, causing products to perform each step of at least Claim 1 of the ’941 patent.
        28.    Accused Products include, but are not limited to, the Alcatel 3c/33x/3v/3L;

Alcatel 1c/1x/1/1t7/1T10; Alcatel A3/A3XL/A7XL/A7/A2XL/A3A; Alcatel A5; Alcatel IDOL

4/4S/5; Alcatel POP 4/4S/4PLUS; Alcatel PIXI 4(4)/4(5)/4(6); Blackberry KeyONE; and

Blackberry Key2 (“Accused Products”).

        29.    Upon information and belief, TCL began selling the accused Alcatel products

between 2016 - 2018.

        30.    Upon information and belief, TCL began selling the Blackberry KeyONE in

2017.




                                                  7
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 8 of 15 PageID #: 52




https://blackberrymobile.com/press-room/



       31.    Upon information and belief, TCL began selling the Blackberry Key2 in 2018.




https://blackberrymobile.com/press-room/



       32.    At a minimum, the Accused Products include servers/software utilized by TCL to
transmit an over-the-air (“OTA”) software update, as well as those smartphones and other


                                               8
 Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 9 of 15 PageID #: 53




devices and technology that received from TCL, or received at TCL’s direction, an OTA update

that caused such device to perform the method recited in Claim 1 prior to the expiration of the

’941 patent.

       33.     Such Accused Products are configured by TCL such that they are capable of

performing each step of Claim 1 of the ’941 patent and to which TCL provided one or more

OTA updates before the expiration of the ’941 patent that would cause a TCL device to perform

each step of Claim 1 in order to upgrade its operating system. (See e.g.,

https://www.att.com/devicehowto/tutorial.html#!/stepbystep/id/stepbystep_KM1231051?make=

BlackBerry&model=BBB100&gsi=mpo8f8;

https://support.sprint.com/support/pages/printTemplate.jsp?articleId=WServiceAdvisory_542_G

KB92134-dvc9760001prd.)
       34.     For example, Claim 1 of the ’941 patent claims “a method of restricting software

operation within a license for use with a computer including an erasable, non-volatile memory

area of a BIOS of the computer, and a volatile memory area; the method comprising the steps of:

[1] selecting a program residing in the volatile memory, [2] using an agent to set up a verification

structure in the erasable, non-volatile memory of the BIOS, the verification structure

accommodating data that includes at least one license record, [3] verifying the program using at

least the verification structure from the erasable non-volatile memory of the BIOS, and [4] acting
on the program according to the verification.”

       35.     When TCL transmitted an OTA update, TCL performed and/or caused to be

performed each of these elements as part of what is described as “verified boot”:




                                                 9
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 10 of 15 PageID #: 54




https://source.android.com/security/verifiedboot

       36.     In particular, each mobile device contains both erasable, non-volatile memory in

the form of ROM and volatile memory in the form of RAM.

       37.     Further, each mobile device was configured by TCL to perform the below

described process (or one substantially like it) in order to install an OTA update:




https://source.android.com/devices/tech/ota/nonab



                                                 10
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 11 of 15 PageID #: 55




       38.     For example, during this process, a program running on one or more OTA servers

owned and/or controlled by TCL set up a verification structure in the erasable, non-volatile

memory of the BIOS of the Accused Products by transmitting to the device an OTA update. The

Accused Products are then configured by TCL to save to a partition (e.g., the “cache” or “A/B”

partitions) of the erasable, non-volatile memory of its BIOS.

       39.     The OTA update contains a verification structure that include data

accommodating at least one license record. Examples of such a license record include a

cryptographic signature or key:




https://source.android.com/devices/tech/ota/sign_builds

       40.     Such license record also may comprise a cryptographic hash or hash tree:




https://source.android.com/security/verifiedboot/verified-boot.

                                               11
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 12 of 15 PageID #: 56



          41.   Once the verification structure has been set up in the BIOS, the Accused Products

are configured by TCL to reboot into recovery mode, load the OTA update into its volatile

memory (e.g., RAM), and use the at least one license record from the BIOS to verify the OTA

update.

          42.   If the OTA update is verified, the Accused Products are configured to load and

execute the update.

          43.   In sum, as described above, once TCL has set up the verification structure by

transmitting to a device an OTA update, each Accused Product is configured to automatically

perform each of the remaining Claim 1 steps.

          44.   Further, on information and belief, when TCL provided OTA updates, TCL

performed or caused to be performed each of the Claim 1 steps.

          45.   Further, TCL conditions participation in the OTA update process and the receipt

of the benefit of a software update on the performance of each of the above steps.

          46.   Primarily, as described above, TCL pre-configures/programs each Accused

Product to perform the above described steps upon receiving an OTA update from TCL.

          47.   Further, TCL takes steps to ensure that each Accused Product cannot install an

OTA update except by performing each of the above described steps.
          48.   Further, TCL emphasizes the benefits associated with updating the software of its

Accused Products.

          49.   Further, TCL controlled the manner of the performance of such method. As set

forth above, TCL configured each Accused Product such that, upon receiving an OTA update, it

would automatically perform each remaining step of the claimed method.

          50.   TCL also controlled the timing of the performance of such method by determining

when to utilize its OTA servers/software to set up a verification structure in each Accused

Product.



                                                12
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 13 of 15 PageID #: 57




       51.     TCL also had the right and ability to stop or limit infringement simply by not

performing the initial step of using its OTA servers/software to set up a verification structure in

each Accused Product. Absent this action by TCL, the infringement at issue would not have

occurred.
       52.     TCL’s infringement has caused damage to Ancora, and Ancora is entitled to

recover from TCL those damages Ancora has sustained as a result of TCL’s infringement.

                                 V.     DEMAND FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.      Declaring that TCL has infringed United States Patent No. 6,411,941 in violation

of 35 U.S.C. § 271;

       B.      Awarding damages to Ancora arising out of this infringement, including enhanced

damages pursuant to 35 U.S.C. § 284 and prejudgment and post-judgment interest, in an amount

according to proof;

       C.      Awarding such other costs and relief the Court deems just and proper, including

any relief that the Court may deem appropriate under 35 U.S.C. § 285.


                             VI.      DEMAND FOR JURY TRIAL

       Ancora respectfully demands a trial by jury of any and all issues triable of right by a jury

in the above-captioned action.

                                          Respectfully submitted,
Dated: September 12, 2019
                                            /s/ Marc Lorelli
                                          Marc Lorelli (MI Bar No. P63156) LEAD COUNSEL
                                          Mark A. Cantor (MI Bar No. P32661)
                                          John S. LeRoy (MI Bar No. P61964)
                                          John P. Rondini (MI Bar No. P72254)
                                          BROOKS KUSHMAN P.C.
                                          1000 Town Center, Twenty-Second Floor
                                          Southfield, Michigan 48075

                                                 13
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 14 of 15 PageID #: 58



                                Telephone: (248) 358-4400
                                Facsimile: (248) 358-3351
                                Email: mlorelli@brookskushman.com
                                   mcantor@brookskushman.com
                                   jleroy@brookskushman.com
                                   jrondini@brookskushman.com

                                SIEBMAN FORREST BURG & SMITH, LLP
                                Clyde M. Siebman – TX State Bar #18341600
                                clydesiebman@siebman.com
                                Elizabeth S. Forrest – TX State Bar #24086207
                                elizabethforrest@siebman.com
                                Federal Courthouse Square
                                300 N. Travis
                                Sherman, TX 75090
                                (903) 870-0070
                                (903) 870-0066 Telefax

                                Attorneys for Ancora Technologies, Inc.




                                      14
Case 4:19-cv-00624-ALM Document 12 Filed 09/12/19 Page 15 of 15 PageID #: 59



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed.

R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

consented to electronic service were served with a true and correct copy of the foregoing by

email on September 12, 2019.

                                             /s/ Marc Lorelli




                                             15
